            Case 2:21-cv-02826-CMR Document 4 Filed 07/09/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JACOB TULSKY
                           Plaintiff,
                v.                                       CIVIL ACTION NO. 21-2826
 ONE SIXTY OVER NINETY, LLC,
 d/b/a 160OVER90, et al.
                           Defendants.

                                              ORDER

       AND NOW, this 9th day of July 2021, upon consideration of the Stipulation and Consent

Motion [Doc. No. 3], it is hereby ORDERED that the Stipulation is APPROVED and the

Motion is GRANTED as follows:

        1.      The claims against Defendant Douglas Tibbetts are DISMISSED with prejudice.

       2.       Pursuant to 9 U.S.C. § 3, the Clerk is directed to place the case into CIVIL

SUSPENSE until further order of the Court while the parties proceed to binding arbitration

before JAMS or AAA.

       3.       The parties shall notify the Court promptly upon resolution of the arbitration and

shall submit status reports every 120 days.

             It is so ORDERED.

                                                      BY THE COURT:

                                                      /s/ Cynthia M. Rufe

                                                      _____________________
                                                      CYNTHIA M. RUFE, J.
